ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau, and vide attorney email dated 01/27/2021.
The application has been amended as follows: 
1.	(Currently Amended) A semiconductor manufacturing apparatus, comprising:
a reaction chamber configured to accommodate a substrate, the reaction chamber including a first chamber and a second chamber, the first chamber connected to a source of gas including gallium or indium, the second chamber connected to a source of gas including a group V element, and a hydrogen gas, and generating a plasma therein;

a nozzle connected to the first chamber, the nozzle configured to supply the gas including gallium or indium to the substrate;

a shower head connected to the second chamber, the shower head comprising a plurality of holes directed [[to]] toward the substrate, the shower head configured to supply the gas including the group Ⅴ element and hydrogen gas toward the substrate; 
a plurality of waveguides, each waveguide of the plurality of waveguides comprising an opening configured to direct a microwave to irradiate the gas including the group Ⅴ element and the hydrogen gas to generate radicals of the group V element, ions of the group V element, radicals of the hydrogen and ions of the hydrogen, the plurality of waveguides positioned on a side wall of the second chamber, the opening directed in longitudinal direction of the plurality of waveguides and protruding to an inside of the second chamber; and
a filter configured to selectively pass the radicals of the group V element and the radicals of the hydrogen to block the ions of the group V element and the ions of the hydrogen,
wherein the shower head is coated with at least one of a gallium nitride, an indium nitride, a gallium oxide, or an indium oxide, and 
wherein the plurality of waveguides are located at a position between the nozzle and the shower head.


the nozzle is located closer to the substrate than is the shower head, and the plurality of waveguides [[is]] are located closer to the shower head than to the nozzle.

3.	(Currently Amended) The semiconductor manufacturing apparatus according to claim 1, wherein
the plurality of waveguides [[is]] are configured to irradiate the microwave, the microwave having a frequency of about 2.45 GHz or about 5.8 GHz to the gas including the group Ⅴ element.

10.	(Currently Amended) The semiconducting manufacturing apparatus according to claim 1, wherein the plurality of waveguides include a pair of longer sides connected to a pair of shorter sides.

11.	(Currently Amended) The semiconducting manufacturing apparatus according to claim 1, waveguides is in a range of 4 to 7.

12.	(Currently Amended) The semiconducting manufacturing apparatus according to claim 1, wherein the shower head comprises an insulator that is transmissive to the microwave irradiated by the plurality of waveguides.

plurality of waveguides [[is]] are rectangular.

19.	(Currently Amended) The semiconducting manufacturing apparatus according to claim 18, wherein a long side of the rectangular waveguides is larger than half of the wavelength of the microwave.

20.	(Currently Amended) The semiconducting manufacturing apparatus according to claim 19, wherein the long side of the rectangular waveguides is larger than 6.12 centimeters.

22.	(Currently Amended) The semiconductor manufacturing apparatus according to claim 1, wherein the filter is located at a position between the nozzle and the plurality of waveguides.

23. 	(CANCELLED).

24. 	(Currently Amended) The semiconductor manufacturing apparatus according to claim 1, wherein a frequency band of the microwave is about 5.8 GHz, and the openings of the plurality of waveguides are in rectangle shapes, each opening having a first side and a second side which is longer than the first side, a length of the second side is about 2.585 cm.

plurality of waveguides are in rectangle shapes, each opening having a first side and a second side which is longer than the first side, a length of the second side is equal to or more than 6.12 cm.
Allowable Subject Matter
Claims  1-3, allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 - Closest prior art of record (viz. Butcher, Honda, Su, Shates, Suzuki) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " a reaction chamber configured to accommodate a substrate, the reaction chamber including a first chamber and a second chamber, the first chamber connected to a source of gas including gallium or indium, the second chamber connected to a source of gas including a group V element, and a hydrogen gas, and generating a plasma therein;”, and a plurality of waveguides, each waveguide of the plurality of waveguides comprising an opening configured to direct a microwave to irradiate the gas including the group Ⅴ element and the hydrogen gas to generate radicals of the group V element, ions of the group V element, radicals of the hydrogen and ions of the hydrogen, the plurality of waveguides positioned on a side wall of the second chamber, the opening directed in longitudinal direction of the plurality of waveguides and protruding to an inside of the second chamber”, in the context of other limitations of the claim. Applicant’s remarks (pages 7-8) dated 10/13/2020 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kitazawa et al (JP 2000-114240) teach a plasma apparatus comprising a plurality of waveguides 15a-15d (Figs. 1, 3 and 0009, 0010) connected to sidewall of a plasma generation chamber 1, but do not teach a first chamber connected to a source of gas including gallium or indium, and a second chamber connected to a source of gas including a group V element, and a hydrogen gas, besides other structural limitations of the claim.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716